                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KERRY KURISU, et al.,                              Case No. 20-cv-06409-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING BAKERY
                                   9             v.                                         DEFENDANTS’ MOTION TO DISMISS
                                  10     SVENHARD SWEDISH BAKERY                            Docket No. 16
                                         SUPPLEMENTAL KEY MANAGEMENT
                                  11     RETIREMENT PLAN, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiffs are Kerry Kurisu, Douglas Prola, and Bill Pruitt. Each worked for Svenhard’s

                                  16   Swedish Bakery (“Swedish Bakery”) for more than 30 years. They have filed suit because they

                                  17   were promised pension benefits pursuant to the Svenhard’s Swedish Bakery Supplemental Key

                                  18   Management Retirement Plan (the “Plan”) but they have not been paid those promised benefits, at

                                  19   least not in full. Plaintiffs have sued the following defendants:

                                  20               •   The Plan;

                                  21               •   Ronny Svenhard, David Kunkel, James Kohles, and Michelle Barnett, each of

                                  22                   whom was allegedly a plan administrator and/or fiduciary of the Plan; and

                                  23               •   the Bakery Defendants (United States Bakery, Mountain States Bakeries LLC, and

                                  24                   Central California Baking Company), which are the successors of the Swedish

                                  25                   Bakery.

                                  26          Currently pending before the Court are three motions to dismiss. This order addresses only

                                  27   the Bakery Defendants’ motion to dismiss. The Court finds this matter suitable for resolution

                                  28   without oral argument and thus VACATES the hearing on the motion to dismiss. The motion is
                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 2 of 6




                                   1   hereby DENIED. However, as discussed below, the Court severs the claims against the Bakery

                                   2   Defendants and transfers them to the District of Oregon.

                                   3                       I.      FACTUAL & PROCEDURAL BACKGROUND

                                   4           In their complaint, Plaintiffs allege as follows.

                                   5           Plaintiffs all worked for the Swedish Bakery for more than 30 years. See Compl. ¶ 10. At

                                   6   the times they retired, Mr. Kurisu was a purchasing manager, Mr. Prola a regional sales manager,

                                   7   and Mr. Pruitt as a regional sales manager/national accounts manager. See Compl. ¶ 10.

                                   8           On and after 1995, the individual defendants represented that they would provide pension

                                   9   benefits to Plaintiffs. See Compl. ¶ 12.

                                  10                  From 1995 to 2019, the Fiduciary Defendants[] [i.e., the individual
                                                      defendants] made representations to Plaintiffs regarding their
                                  11                  pension benefits, including, but not limited to: (a) the Fiduciary
                                                      Defendants would annually contribute to their pension amounts of at
                                  12                  least 10% of Plaintiffs’ gross pay; (b) Plaintiffs should not worry
Northern District of California




                                                      about their retirement because the Fiduciary Defendants’ had set up
 United States District Court




                                  13                  an exclusive top hat pension plan to cover them and other
                                                      managerial, office and administrative employees; and (c) the
                                  14                  Fiduciary Defendants told Plaintiffs that their pension would pay at
                                                      least thirty percent of their yearly salary for the rest of their life.
                                  15

                                  16   Compl. ¶ 14.

                                  17           In 2017, Mr. Prola retired. Initially, he was told that his pension benefit check would be

                                  18   approximately $1,187 per month. After Mr. Prola challenged the amount, the benefits were

                                  19   increased to $1,960 per month. However, this was still less than what had been promised. See

                                  20   Compl. ¶ 16.

                                  21           In February 2019, Mr. Pruitt retired. He received a pension benefit check in the amount of

                                  22   $1,417 per month. Mr. Pruitt disputed the amount, but to no avail. See Compl. ¶ 17.

                                  23           In March 2019, Mr. Kurisu retired. Initially, he received a pension benefit check in the

                                  24   amount of $1,377 per month. After Mr. Kurisu challenged the amount, the benefits were

                                  25   increased to $1,788 per month, but this was still less than what he had been promised. See Compl.

                                  26   ¶ 15.

                                  27           Thereafter, Mr. Kurisu asked to be given a copy of the Plan and other documents related to

                                  28   the calculation of his pension benefits, but he was refused. See Compl. ¶ 18. It was not until
                                                                                          2
                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 3 of 6




                                   1   August 2019 that the individual defendants provided a copy of the Plan. See Compl. ¶ 20.

                                   2             In or about November 2019, the Swedish Bakery sold substantially all of its assets to the

                                   3   Bakery Defendants. See Compl. ¶ 22. After the change in control, Plaintiffs were no longer paid

                                   4   their monthly pension benefits, see Compl. ¶¶ 15-17, even though the Bakery Defendants were

                                   5   obligated to make the payments as the successors to the Swedish Bakery. The Plan included a

                                   6   provision stating:

                                   7                    In the event that the Company or substantially all of its assets are
                                                        sold, or there is a chance in control of the business to persons or
                                   8                    entities outside of the Svenhard family, the rights of Participants and
                                                        the Company’s obligations to pay Retirement Benefits under this
                                   9                    Plan shall remain in full force and effect. The Company shall
                                                        condition any sale, merger or reorganization of the Company or
                                  10                    substantially all of its assets upon the surviving entity’s or successor
                                                        organization’s assuming the Company’s obligations under this Plan.
                                  11

                                  12   Compl. ¶ 21.
Northern District of California
 United States District Court




                                  13             Based on, inter alia, the above allegations, Plaintiffs have asserted the following causes of

                                  14   action:

                                  15                (1) A claim pursuant to ERISA § 502(a)(1)(B).

                                  16                (2) A claim for federal common law estoppel.

                                  17                (3) A claim pursuant to ERISA § 502(a)(3).

                                  18                (4) A claim pursuant to ERISA § 502(a)(1)(A).

                                  19                                           II.      DISCUSSION

                                  20             In their motion to dismiss, the Bakery Defendants make two arguments: (1) that venue is

                                  21   improper in this District with respect to the claims asserted against them and (2) that, even if

                                  22   venue were proper, Plaintiffs have failed to state a claim for relief because the agreements between

                                  23   the Swedish Bakery and the Bakery Defendants did not require the Bakery Defendants to assume

                                  24   the obligations under the Plan. The Court need only address the first argument.

                                  25             A motion to dismiss based on improper venue is brought pursuant to Federal Rule of Civil

                                  26   Procedure 12(b)(3). In a 12(b)(3) motion, “the pleadings need not be accepted as true, and the

                                  27   court may consider facts outside of the pleadings.” Murphy v. Schneider Nat'l, Inc., 362 F.3d

                                  28   1133, 1137 (9th Cir. 2004). However, all reasonable inferences must be drawn in favor of the
                                                                                           3
                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 4 of 6




                                   1   plaintiff, and all factual conflicts must be resolved in favor of the plaintiff as well. See id. at 1138.

                                   2   The plaintiffs bears the burden of showing that venue is proper. See Piedmont Label Co. v. Sun

                                   3   Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979).

                                   4          As indicated above, Plaintiffs’ claims are predicated on ERISA, including the claim for

                                   5   estoppel. See Greany v. W. Farm Bureau Life Ins. Co., 973 F.2d 812, 821 (9th Cir. 1992) (noting

                                   6   that the court has “recognized that federal equitable estoppel principles can, in certain

                                   7   circumstances, apply to some claims arising under ERISA”); see also Wong v. Flynn-Kerper, No.

                                   8   19-56289, 2021 U.S. App. LEXIS 16837 (9th Cir. June 7, 2021) (noting the same). ERISA

                                   9   contains its own venue provision. It provides as follows:

                                  10                  Where an action under this subchapter is brought in a district court
                                                      of the United States, it may be brought in the district where the plan
                                  11                  is administered, where the breach took place, or where a defendant
                                                      resides or may be found, and process may be served in any other
                                  12                  district where a defendant resides or may be found.
Northern District of California
 United States District Court




                                  13   29 U.S.C. § 1132(e)(2).

                                  14          Because there is no such thing as “pendent-party venue,” Plaintiffs must show, in the

                                  15   instant case, that venue is proper with respect to their claims against the Bakery Defendants

                                  16   specifically (and not the remaining defendants, i.e., the Plan and the individual defendants). See

                                  17   Gamboa v. USA Cycling, Inc., No. 2:12-cv-10051-ODW(MRWx), 2013 U.S. Dist. LEXIS 56240,

                                  18   at *10 (C.D. Cal. Apr. 18, 2013) (rejecting “[t]he theory of pendent-party venue [which] provides

                                  19   that if all claims arise out of the same transaction or occurrence and venue is proper as to at least

                                  20   one defendant, a court should be able to retain the entire action under a pendent-party venue); see

                                  21   also Leroy-Garcia v. Brave Arts Licensing, No. C 13-01181 LB, 2013 U.S. Dist. LEXIS 109872,

                                  22   at *47-48 n.12 (N.D. Cal. Aug. 5, 2013) (“reject[ing] any argument that [the court] might be able

                                  23   to find venue proper based on a ‘pendent party venue’ theory”); cf. Home Ins. Co. v. Thomas

                                  24   Indus., Inc., 896 F.2d 1352, 1355 (11th Cir. 1990) (stating that a court “must look to see whether

                                  25   venue is established over each defendant”); Lamont v. Haig, 590 F.2d 1124, 1135 n.70 (D.C. Cir.

                                  26   1978) (stating that “venue must be proper as to each defendant”); Prescott- Harris v. Fanning, No.

                                  27   15-1716 (RC), 2016 U.S. Dist. LEXIS 171360, at *21 (D.D.C. Dec. 12, 2016) (noting that there

                                  28   must be “venue with respect to each defendant and each cause of action”) (emphasis added);
                                                                                           4
                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 5 of 6




                                   1   Markel Am. Ins. Co. v. Pac. Asian Enters., No. C-07-5749 SC, 2008 U.S. Dist. LEXIS 60536, at

                                   2   *5 (N.D. Cal. July 28, 2008) (stating that, “‘[w]hen there are multiple parties and/or multiple

                                   3   claims in an action, the plaintiff must establish that venue is proper as to each defendant and as to

                                   4   each claim’”) (emphasis added). Compare Serv. Women's Action Network v. Mattis, 320 F. Supp.

                                   5   3d 1082, 1089 (N.D. Cal. 2018) (noting that, “under the pendent venue doctrine, when one or

                                   6   more claims are closely related (e.g., arise out of a common nucleus of operative facts), venue is

                                   7   proper as to all claims so long as venue is established for just one claim”) (emphasis added).

                                   8           Plaintiffs have failed to show that there is proper venue as to the claims against the Bakery

                                   9   Defendants.

                                  10           Where the plan is administered. Plaintiffs argue that, after the Bakery Defendants

                                  11   purchased the Swedish Bakery’s assets in 2014, Plaintiffs continued to work in this District

                                  12   (specifically, Oakland) and that the Swedish Bakery did not relocate to Exeter (in the Eastern
Northern District of California
 United States District Court




                                  13   District of California) until early 2016. See Opp’n at 3. The problem for Plaintiffs is that where

                                  14   they continued to work is not dispositive. The question is where the Plan was administered.

                                  15   Plaintiffs charge the Bakery Defendants with administering the Plan, but the Bakery Defendants

                                  16   are not located in this District, but rather in Oregon.

                                  17           Where the breach took place. Plaintiffs contend that “many . . . breaches occurred in this

                                  18   [D]istrict” because, e.g., “[f]rom March of 2019 through November 2019 [which was after the

                                  19   acquisition], the Plan paid Kurisu less than what he had been promised, failed to provide him with

                                  20   Plan Documents and corresponded with him in Walnut Creek, California.” Opp’n at 3. Similar to

                                  21   above, the problem for Plaintiffs is that the Bakery Defendants’ alleged breaches all took place

                                  22   where the Bakery Defendants were making the decisions – i.e., in Oregon. Cf. Placek v. Shopoff,

                                  23   No. 18-CV-4326 (VEC), 2018 U.S. Dist. LEXIS 163239, at *17-19 (S.D.N.Y. Sep. 24, 2018) (in

                                  24   discussing whether there should be a transfer pursuant to 28 U.S.C. § 1404, noting that “a party’s

                                  25   breach of an agreement occurs where the breaching party is located”). That Plaintiffs felt the

                                  26   effects of the breaches in this District is not dispositive.

                                  27           Where a defendant resides. The Bakery Defendants do not reside in this District.

                                  28           Because Plaintiffs have failed to show that venue is proper as to the Bakery Defendants,
                                                                                            5
                                          Case 3:20-cv-06409-EMC Document 46 Filed 06/17/21 Page 6 of 6




                                   1   the Court could dismiss the claims against them. However, the Court finds that it is more

                                   2   appropriate to sever the claims against the Bakery Defendants and transfer them (as Plaintiffs have

                                   3   requested) to the District of Oregon pursuant to 28 U.S.C. § 1406(a) (providing that “[t]he district

                                   4   court of a district in which is filed a case laying venue in the wrong division or district shall

                                   5   dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it

                                   6   could have been brought”). This approach is particularly appropriate as there is already litigation

                                   7   in the District of Oregon against the Bakery Defendants relating to their successor liability.

                                   8                                         III.      CONCLUSION

                                   9           For the foregoing reasons, the motion to dismiss is DENIED but the claims against the

                                  10   Bakery Defendants are severed and transferred to the District of Oregon pursuant to § 1406.

                                  11           The Clerk of the Court is directed to immediately effect the transfer of the claims to the

                                  12   District of Oregon consistent with this opinion.
Northern District of California
 United States District Court




                                  13           This order disposes of Docket No. 16.

                                  14

                                  15           IT IS SO ORDERED.

                                  16

                                  17   Dated: June 17, 2021

                                  18
                                  19                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  20                                                        United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            6
